Exhibit 10.1


AMENDMENT NO. 2 to TRADEMARK LICENSE AGREEMENT


AMENDMENT NO. 2 (this “Amendment”) to TRADEMARK LICENSE AGREEMENT dated December
3, 2006 (as amended through the date hereof, the “License Agreement”) by and
among GE Monogram Licensing International (full legal entity name being Monogram
Licensing International Inc.), a Delaware corporation (“Monogram”), Momentive
Performance Materials Inc., a Delaware corporation (“Momentive”) and General
Electric Company, a New York corporation (“GE”). This Amendment shall become
effective as of the date of the last signature below.


WHEREAS, the License Agreement was originally entered into on December 3, 2006
among Monogram, GE and Momentive Performance Materials Holdings Inc., a Delaware
corporation (“Momentive Holdings”);


WHEREAS, on March 29, 2007, Momentive Holdings transferred to Momentive and
thereby relinquished all of its right, title and interest in the License
Agreement, and Momentive assumed and agreed to pay, discharge, and perform in
accordance with its terms, all liabilities and obligations of Momentive Holdings
pursuant to or arising out of, and is the valid legal successor to Momentive
Holdings under, the License Agreement;


WHEREAS, Monogram International Licensing LLC (formerly known as Monogram
Licensing International Inc.) has by virtue of a Distribution, Assumption and
Novation Agreement dated July 14, 2016 executed between it and GE distributed
all its licenses to GE and GE, in connection therewith, assumed and agreed to
pay, discharge, and perform in accordance with its terms, all liabilities and
obligations of Monogram pursuant to or arising out of, and is the valid legal
successor to Monogram under, the License Agreement; and


WHEREAS, the parties desire to amend the License Agreement as provided herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending to be legally bound agree as follows:


1.
Section 3.3 of the License Agreement is hereby amended by deleting the second
and third sentences thereof and replacing them with the following: “[***]”



2.
Section 4.1(a) of the License Agreement is hereby deleted in its entirety and
replaced with the following:



“(a) Unless terminated or extended as herein provided, in relation to the
license rights granted pursuant to Section 2.1(a) the initial term of the
Agreement commences at 12:00 A.M Eastern Standard Time on December 3, 2006 (the
“Commencement Date”) and continues for seven (7) years thereafter (the “Initial
Term”), with (i) an option (the “Initial Option”) to renew for an additional
five (5) year period (the “Initial Renewal Period”) and, if Acquiror exercises
the Initial Option, (ii) a subsequent option (the “Final Option”) to renew for
an additional ten (10) year period (as the same may be further extended by
mutual agreement of the Parties as hereinafter provided, the “Final Renewal
Period”). The Initial Option must be exercised in writing by Acquiror to
Monogram Licensing no later than ninety (90) days before the end of the Initial
Term. The Final Option must be exercised in writing by Acquiror to Monogram
Licensing no later than ninety (90) days before the end of the Initial Renewal
Period. If Acquiror exercises the Final Option (or thereafter,


1
* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 12b-6 of the Securities and Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




as applicable, had requested an extension to the Final Renewal Period as herein
provided, which extension is then in effect), Acquiror, by notice to Monogram
Licensing given not less than two (2) years prior to the last day of then
existing Term, may request an extension of the Final Renewal Period (or, as
applicable, an additional extension thereof) (an “Extension Request”), the
length of such extended period to be mutually agreed upon by the Parties in good
faith (provided that, in no event shall such extended period be less than three
(3) years). Monogram Licensing shall consider any Extension Request and its
agreement therewith in good faith, provided that, at such time, Acquiror: (1) is
not in material breach of this Agreement, and (2) provides reasonable written
assurance of its ability to continue to perform its obligations under this
Agreement.”


3.    All references in the License Agreement to “Monogram Licensing” shall mean
GE.


4.
All capitalized terms used herein shall have the meanings ascribed in the
License Agreement.



5.
Unless expressly set forth herein, all other provisions of the License Agreement
shall remain in full force and effect.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives on the dates set forth
below.




GENERAL ELECTRIC COMPANY




By: /s/ Sean P. Merrill
      

Name: Sean P. Merrill
Title: Executive Brand and Licensing Counsel
Date: July 19, 2018




MOMENTIVE PERFORMANCE MATERIALS INC.




By: /s/ John G. Boss
        

Name: John G. Boss
Title: President & CEO
Date: 8/1/2018


2